DETAILED ACTION
This office action response to the communication filed on 09/30/2019. 
Claims 17-20 are non-elected restricted requirement. 
Claims 1-16, and 21-24 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This communication is in response to the amendments filed on January 30, 2022. Claims 6, 13, and 20 have been amended. Claim 1-25 are currently pending and have been considered below.

Response to Arguments
Applicant's arguments, see on pages 5-6, filed 24 November, 2021, with respect to the rejection(s) of claim(s) 1-6, 9-14, 21, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kneckt et al., have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of PARK et al. (International Publication No. WO 2014/186593 A1, hereinafter "D1'').

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK et al. (International Publication No. WO 2014/186593 A1, hereinafter "D1''). 
As per Claim 1, D1 discloses a wireless station ([see, e.g., wireless station 1304, Fig. 13]), comprising: 
at least one antenna ([see, e.g., wireless station 1304 communicating with access point 1302 via with antennas 1218, Fig. 12-13]); 
at least one radio configured to perform Wi-Fi communication with a Wi-Fi access point ([see, e.g., wireless station 1304 communicating with access point 1302, page 20, lines 19-25, and Fig.13]); 
at least one processor coupled to the at least one radio, 
wherein the wireless station is configured to perform voice and/or data communications ([see, e.g., wireless stations may connect to the Internet 1312 via access point 1302, page 20, lines 19-22, and Fig. 13]); 
wherein the at least one processor is configured to cause the wireless station to: 
publish a service instance ([see, e.g., a service advertiser (which also may be referred to as a service publisher), At 532, the advertiser may transmit a P2P Probe Response to the seeker, page 7, lines 22-25, page 8, lines 18-20, and Fig. 5-7]); 
discover one or more neighboring wireless stations publishing the service instance ([see, e.g., a service seeker (which also may be referred to as a service subscriber), At 534, the seeker may transmit a P2P Service Discovery Request to the advertiser, page 7, lines 22-25, page 8, lines 20-23, and Fig. 5-7]); and 
form, with the one or more neighboring wireless stations, a reciprocating (sharing) service group ([see, e.g., At 730, the advertiser and the seeker may begin a process by which they become members of a same P2P group in order to establish their P2P connection, page 10, lines 10-15, and Fig. 7]).  
As per Claims 9, D1 discloses an apparatus, comprising: 
at least one non-transitory memory medium ([see, the memory units disclosed, page 10, lines 20-25, and Fig. 8]); and 
at least one processor coupled to the at least one non-transitory memory medium ([see, the memory units coupled with a processor circuit 802 disclosed, page 10, lines 20-25, and Fig. 8]), wherein the at least one processor is configured to: 
publish a service instance ([see, e.g., a service advertiser (which also may be referred to as a service publisher), At 532, the advertiser may transmit a P2P Probe Response to the seeker, page 7, lines 22-25, page 8, lines 18-20, and Fig. 5-7]);
discover one or more neighboring wireless stations publishing the service instance ([see, e.g., a service seeker (which also may be referred to as a service subscriber), At 534, the seeker may transmit a P2P Service Discovery Request to the advertiser, page 7, lines 22-25, page 8, lines 20-23, and Fig. 5-7]); and 
form, with the one or more neighboring wireless stations, a reciprocating service group ([see, e.g., At 730, the advertiser and the seeker may begin a process by which they become members of a same P2P group in order to establish their P2P connection, page 10, lines 10-15, and Fig. 7]).  
As per Claim 21, is the non-transitory computer readable medium (CRM) claim corresponding to the device claim 9 that has been rejected above.  Applicant attention is directed to the rejection of claim 9.  Claim 21 is anticipated by CRM being performed by the device above and therefore is rejected under the same rational as claim 9.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (International Publication No. WO 2014/186593 A1, hereinafter "D1''), in view of Kneckt et al. (U.S. Patent Application Publication No. 2017/0346673), (“D2”, hereinafter). 
As per Claims 2, 10, D1 doesn’t appear explicitly disclose: wherein to publish the service instance, the at least one processor is further configured to cause the wireless station to:  broadcast a multicast address and a service window. 
However, D2 discloses wherein to publish the service instance, the at least one processor is further configured to cause the wireless station to: 
broadcast a multicast address and a service window ([see, e.g., the group address such as a multicast address or a broadcast address of the frame may be arranged and transmitted to a multicast address and discovery window schedule disclosed, [0055-0057, 0065], and Fig. 1-2]). 
 In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide enables reducing the back-off time during channel sensing process results improve the network transmission and reducing power consumption (D2, ¶ [0036]).
As per Claims 3, 11, D2 further discloses wherein the service window is defined by one or more of a time parameter and a channel parameter ([see, e.g., discovery window is a time period during which NAN devices are available and determine how often and in which channel(s) the windows happen, [0050], and Fig. 1-2]).  
 As per Claims 4, 12, D1 doesn’t appear explicitly disclose: determine that one or more neighboring wireless stations are publishing the service instance in a discovery window. 
However, D2 discloses wherein to discover the one or more neighboring wireless stations, the at least one processor is further configured to cause the wireless station to:  
determine that one or more neighboring wireless stations are publishing the service instance in a discovery window ([see, e.g., synchronize in time and frequency to provide common availability periods for service discovery frames or discovery windows disclosed, [0041-0044], and Fig. 1-2]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide enables reducing the back-off time during channel sensing process results improve the network transmission and reducing power consumption (D2, ¶ [0036]).
As per Claims 5, 13, D1 doesn’t appear explicitly disclose: republish the service instance in a service window; and establish session connections with the one or more neighboring wireless stations. 
However, D2 discloses wherein to form the reciprocating service group, the at least one processor is further configured to: 
republish the service instance in a service window ([see, e.g., Synchronization within a NAN cluster means that the devices share the burden of sync frame transmission and are available simultaneously for NAN discovery during discovery windows disclosed, [0048], and Fig. 1-2]); and 
establish session connections with the one or more neighboring wireless stations ([see, e.g., the device may session to join, the device establishes a NAN cluster disclosed, [0051], and Fig. 1-2]).
  In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide enables reducing the back-off time during channel sensing process results improve the network transmission and reducing power consumption (D2, ¶ [0036]).
As per Claims 6, 14, D1 doesn’t appear explicitly disclose: transmit active subscription frames during service windows to subscribe to existing service providers within the reciprocating service group. 
However, D2 discloses wherein the at least one processor is further configured to cause the wireless station to: 
transmit active subscription frames during service windows to subscribe to existing service providers within the reciprocating service group ([see, e.g., Synchronization within a NAN cluster means that the devices share the burden of sync frame transmission and are available simultaneously for NAN discovery during discovery windows disclosed, [0043, 0048], and Fig. 1-2]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide enables reducing the back-off time during channel sensing process results improve the network transmission and reducing power consumption (D2, ¶ [0036]).
  
 Claims 7-8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (International Publication No. WO 2014/186593 A1, hereinafter "D1''), in view of PATIL et al.  (U.S. Patent Application Publication No. 2015/0350866), (“D3”, hereinafter).
As per Claims 7, 15, D1 doesn’t appear explicitly disclose: wherein the at least one processor is further configured to cause the wireless station to: 
receive, during a discovery window, a publishing frame for the service instance from at least one of the one or more neighboring wireless stations; and in response to receiving the publishing frame, cancel publishing the service instance in the discovery window.
However, D3 discloses receive, during a discovery window, a publishing frame for the service instance from at least one of the one or more neighboring wireless stations; and in response to receiving the publishing frame, cancel publishing the service instance in the discovery window ([see, e.g., wherein the a NAN network may change due to joining or leaving the NAN network or a NAN data link network overlying the NAN network, periodically send an peer discovery message. In response to the peer discovery message, the discovering station 702 may receive response messages from stations, and update its list of neighborhood stations based on information included in the response messages [0076-0078], and Fig. 8]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide discovering station peer with a proxy station to the station that provides update its list of neighborhood stations results enables reducing number of hops between a provider station and a discovering station so as to reduce latency of the service (D3, ¶ [0075]).
As per Claims 8, 16, D1 doesn’t appear explicitly disclose: wherein the at least one processor is further configured to cause the wireless station to: 
receive, during a discovery window, a publishing frame for the service instance from at least one of the one or more neighboring wireless stations; compare received signal strength of the publishing frame to a threshold; and in response to determining that the received signal strength is above the threshold, cancel publishing the service instance in the discovery window.  
However, D3 discloses receive, during a discovery window, a publishing frame for the service instance from at least one of the one or more neighboring wireless stations;  compare received signal strength of the publishing frame to a threshold; and 
in response to determining that the received signal strength is above the threshold, cancel publishing the service instance in the discovery window ([see, e.g., wherein the NAN network has one or more neighboring wireless stations, determined by the discovering station 602 may be a received signal strength indication (RSSI) measurement and the discovering station 602 may peer with stations 604, 610 having a RSSI measurement above a threshold value, compare the signal strengths, and select the station having the weakest signal strength [0068-0070, 0075], and Fig. 6]). 
In view of the above, having the system of D1 and then given the well-established teaching of Patil, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by Patil. The motivation for doing so would have been to provide discovering station peer with a proxy station to the station that provides update its list of neighborhood stations results enables reducing number of hops between a provider station and a discovering station so as to reduce latency of the service (Patil, ¶ [0075]).

Claims 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over D1 et al. (U.S. Patent Application Publication No. 2017/0346673), (“D1”, hereinafter), in view of Oren et al.  (U.S. Patent Application Publication No. 2016/0205616), (“D4”, hereinafter). 
As per Claim 22, D1 discloses the non-transitory computer readable memory medium of claim 21, and D1 doesn’t appear explicitly disclose: wherein the program instructions are further executable to: broadcast, to the one or more neighboring wireless devices participating in a reciprocating service group, multicast session parameters including a multicast schedule; and transmit, to a subset of the one or more neighboring wireless devices, multicast data according to the multicast schedule.
However, D4 discloses broadcast, to the one or more neighboring wireless devices participating in a reciprocating service group ([see, e.g., transmitted as a group addressed, e.g., broadcast or multicast, discovery frame disclosed, [0092], and Fig. 1-2]), 
multicast session parameters including a multicast schedule ([see, e.g., the multicast schedule message disclosed, [0129-0130], and Fig. 3]); and 
transmit, to a subset of the one or more neighboring wireless devices, multicast data according to the multicast schedule ([see, e.g., send the multicast schedule message to the devices of the multicast group during one or more discovery windows (DWs) disclosed, [0130-0131], and Fig. 3]).  
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide discovering station peer with a proxy station to the station that provides communicate multicast traffic results enhanced NAN technology that has a low power service discovery in dense WiFi environments to improve channel efficiency significantly particularly, with multicast video streaming, audio streaming, and/or any other traffic (D4, ¶ [0117]).
As per Claim 24, D1 and D4 discloses the non-transitory computer readable memory medium of claim 22, and D1 doesn’t appear explicitly disclose:  wherein the program instructions are further executable to: adjust the multicast schedule based on preferences of the subset of the one or more neighboring wireless devices.
  However, D4 discloses adjust the multicast schedule based on preferences of the subset of the one or more neighboring wireless devices ([see, e.g., the multicast schedule message may be configured to schedule the one or more time slots and/or channels, during which the multicast traffic may be communicated by devices of the multicast group disclosed, [0129-0130], and Fig. 3]).  
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide discovering station peer with a proxy station to the station that provides communicate multicast traffic results enhanced NAN technology that has a low power service discovery in dense WiFi environments to improve channel efficiency significantly particularly, with multicast video streaming, audio streaming, and/or any other traffic (D4, ¶ [0117]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D4, and further in view of D2. 
As per Claim 23, D1 and D4 discloses the non-transitory computer readable memory medium of claim 22, and D1 doesn’t appear explicitly disclose: wherein the multicast session parameters further include one or more of: a multicast type; a multicast address, wherein the multicast address is different than an address for the reciprocating service group; or a multicast security policy, wherein the multicast security policy is different than a security policy for the reciprocating service group; and wherein the multicast schedule specifies
However, D2 discloses wherein the multicast session parameters further include one or more of: 
a multicast type; 
a multicast address, wherein the multicast address is different than an address for the reciprocating service group ([see, e.g., a multicast address may be received by a limited number of recipients that are associated with the multicast address disclosed, [0065], and Fig. 1-2]); or 
a multicast security policy, wherein the multicast security policy is different than a security policy for the reciprocating service group; and 
wherein the multicast schedule specifies a channel and time window sequence for transmission of the multicast data.
 In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide enables reducing the back-off time during channel sensing process results improve the network transmission and reducing power consumption (D2, ¶ [0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/
Examiner, Art Unit 2468   

/KHALED M KASSIM/Primary Examiner, Art Unit 2468